UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-1776 Name of Registrant: Vanguard Wellesley Income Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2011  March 31, 2012 Item 1: Reports to Shareholders Semiannual Report | March 31, 2012 Vanguard Wellesley ® Income Fund > For the six months ended March 31, 2012, Vanguard Wellesley Income Fund returned about 10%. > The fund outperformed both its benchmark and the average return of its peer funds. > The lion’s share of performance came from the fund’s stock portfolio. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 6 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended March 31, 2012 Total Returns Vanguard Wellesley Income Fund Investor Shares 9.99% Admiral™ Shares 10.02 Wellesley Composite Index 9.41 Mixed-Asset Target Allocation Conservative Funds Average 8.93 Wellesley Composite Index: Weighted 65% bonds and 35% stocks. For bonds: Lehman U.S. Long Credit AA or Better Bond Index through March 31, 2000, and Barclays Capital U.S. Credit A or Better Bond Index thereafter. For stocks: 26% S&P 500/Barra Value Index and 9% S&P Utilities Index through June 30, 1996, when the utilities component was split into the S&P Utilities Index (4.5%) and the S&P Telephone Index (4.5%); as of January 1, 2002, the S&P Telephone Index was replaced by the S&P Integrated Telecommunication Services Index; as of July 1, 2006, the S&P 500/Barra Value Index was replaced by the S&P 500/Citigroup Value Index; as of August 1, 2007, the three stock indexes were replaced by the FTSE High Dividend Yield Index. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance September 30, 2011, Through March 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellesley Income Fund Investor Shares $21.82 $23.58 $0.408 $0.000 Admiral Shares 52.86 57.12 1.009 0.000 1 Chairman’s Letter Dear Shareholder, Over the last six months, signs of a stabilization in the Eurozone debt crisis as well as positive signals from the U.S. economy made investors more willing to take on risk. Stocks rallied and corporate bonds made gains while safer assets like Treasuries got the cold shoulder. For the half-year ended March 31, Vanguard Wellesley Income Fund returned 9.99% for Investor Shares, a step ahead of both its overall benchmark and the average return of its peer funds. The Admiral Shares, with their lower expense ratio, returned 10.02%. Wellesley’s strong performance came largely from its stock portfolio, which gained more than 23%. The bond portfolio returned a more modest 3.3%. With stock prices having moved higher, the 30-day SEC yield for the fund’s Investor Shares fell to 2.78% as of March 31 from 3.06% a year earlier, and the yield for Admiral Shares fell to 2.85% from 3.13%. A surge of optimism fueled a powerful global rally in stocks During the past six months, optimism displaced the apprehension that had restrained stock prices through summer 2011. The broad U.S. stock market returned more than 26%. Markets abroad returned 15.37%. As I noted, investors’ good spirits reflected confidence that the slow, grinding economic expansion in the United States was at last gathering momentum, and that Europe’s debt crisis could be contained. 2 By the end of the period, however, that confidence had begun to evaporate in the face of ambiguous economic reports and renewed concern about Europe. The abrupt mood swing was consistent with the financial markets’ volatility since the 2008–2009 financial crisis. For most bonds except munis, six-month returns were subdued The broad taxable bond market produced a modest six-month return of 1.43%. In general, interest rates remained more or less steady at very low levels. In some segments of the bond market, however, yields crept lower still, boosting bond prices. The broad municipal bond market, for example, produced a solid six-month return of 3.91% as investors bid up muni prices. As it has since December 2008, the Federal Reserve Board kept its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns available from money market funds and savings accounts. The stock portfolio’s strength drove the fund’s performance The Wellesley Income Fund aims to provide investors with steady current income as well as the potential for long-term capital appreciation. In pursuit of this objective, it sticks with a relatively steady allocation of around one-third stocks and two-thirds bonds. During the half-year just ended, however, the fund had a bit more invested in stocks—about 36% to 38% of its assets—and this higher equity Market Barometer Total Returns Periods Ended March 31, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 26.27% 7.86% 2.19% Russell 2000 Index (Small-caps) 29.83 -0.18 2.13 Dow Jones U.S. Total Stock Market Index 26.60 7.16 2.47 MSCI All Country World Index ex USA (International) 15.37 -7.18 -1.56 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 1.43% 7.71% 6.25% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.91 12.07 5.42 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.05 1.11 CPI Consumer Price Index 1.10% 2.65% 2.24% 3 exposure, combined with skillful stock selection, helped the fund to outperform its benchmark. Wellesley’s stock portfolio returned 23.1%, edging past its benchmark, the FTSE High Dividend Yield Index, which returned 22.0%. The index includes more than 400 stocks that offer higher-than-average dividend yields, and of these, the fund held a concentrated portfolio of around 60. Two of the sectors in which the fund was most heavily invested relative to its benchmark were consumer discretionary and financials. Greater consumer confidence and higher retail sales helped make consumer discretionary stocks Wellesley’s star performers for the half-year. The advisor’s selections among home improvement retailers in particular allowed this sector to return 39.8% for the fund, compared with 28.1% for the index. Financial holdings delivered a hefty 31.8% return, thanks largely to astute stock selection among large banks and asset managers that are expected to deliver high dividends while successfully navigating the increasingly challenging regulatory environment. The index fared better in this sector, however, as it included a number of life and health insurance companies and regional banks whose returns were even higher. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellesley Income Fund 0.25% 0.18% 0.86% The fund expense ratios shown are from the prospectus dated January 27, 2012, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2012, the fund’s annualized expense ratios were 0.25% for Investor Shares and 0.18% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Mixed-Asset Target Allocation Conservative Funds. 4 The fund was less invested in utilities, telecommunication services, and consumer staples than the index, yet managed to outperform by avoiding some of the laggards in these sectors. Fixed income returns were modest, but still ahead of the benchmark The bond portfolio of the Wellesley Income Fund returned 3.3% for the six months, ahead of the 3.0% return of its benchmark, the Barclay’s Capital U.S. Credit A or Better Index. Corporate bonds performed well as investors became more accepting of risk and fundamental measures of business strength remained healthy. In terms of quality, lower-rated (and higher-yielding) investment-grade bonds returned more than their higher-rated counterparts. By sector, the fund had a relatively large commitment—about 30% of the bond portfolio—to issues from financial services companies, which outperformed those of industrials and utilities. Diversification once again has demonstrated its merits The contrasting performances of Wellesley’s stock and bond portfolios stand as an illustration of the importance of diversification. Without its stock holdings, the fund’s performance would have been in the low single digits for the six months ended March 31. And yet, during the previous six-month period, it was the bond holdings that kept the fund’s return in positive territory. Forecasting how the markets will evolve and which securities stand to benefit is a difficult and probably fruitless exercise. That is why we believe investors are better served not by trying to predict market moves but by planning for them. Establishing a diversified portfolio is part of being prepared. When you allocate your investments among stocks, bonds, and money market instruments, you stand to benefit to some degree from whatever asset classes happen to perform well while also mitigating the impact of those that don’t. The Wellesley Income Fund, with its broad exposure to investment-grade bonds and dividend-paying stocks, can play a major role in such a portfolio. And it comes with not only an experienced management team but low fund management costs as well. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 16, 2012 5 Advisor’s Report The Wellesley Income Fund returned 9.99% for Investor Shares and 10.02% for Admiral Shares over the six months ended March 31, 2012. The composite benchmark, which is 65% Barclay’s Capital U.S. Credit A or Better Index and 35% FTSE High Dividend Yield Index, returned 9.41%. Wellesley’s fixed income holdings returned 3.26% for the period, ahead of the 3.04% return of the bond benchmark. The fund’s stock portfolio returned 23.13%, surpassing the 21.99% return of the equity benchmark. The investment environment A number of themes have continued to dominate the fixed income markets—the questionable strength of the U.S. economy, prospects for additional stimulus from the Federal Reserve, concerns (reduced, but still present) about the European debt situation and its potential effect on U.S. firms, and the poor liquidity of the U.S. corporate bond market. During the past six months, stronger data on the U.S. economy surprised the markets and put some upward pressure on interest rates. In addition, investors perceived more credibility in the latest European efforts to stabilize troubled banks and sovereign issuers. As a result, “flight to quality” cash flow subsided somewhat, allowing U.S. Treasury yields to rise to levels more in line with expected growth and inflation. Certainly, the unseasonably warm weather that boosted economic growth numbers may be offset in the coming months, but the underlying trajectory of moderate growth remains intact. Government intervention continues to influence market valuations. Although the Federal Reserve’s “Operation Twist” and mortgage-backed securities (MBS) purchase programs get most of the attention, they are not alone: The Treasury has continued to reduce its holdings of agency MBS, and the Fed has reduced the amount of non-agency mortgage securities and commercial mortgage securities held in its Maiden Lane II portfolio. While these sales have put some short-term pressure on valuations, we view it as a healthy sign that these securities can move off the government’s balance sheet and into private-sector markets that are deep enough and willing enough to accept them. Liquidity in the corporate bond sector, where the Wellesley Income Fund invests the majority of its fixed income assets, remains poor, with few signs of improvement on the horizon. Pending regulations and increased capital requirements have made banks generally reluctant to hold inventories, which has had the effect of reducing the liquidity of corporate bonds and has thereby increased their trading costs. Equity markets started 2012 on an upswing as investors’ risk appetite was bolstered by the progress on European debt issues and the continued benefits of the Fed’s quantitative easing. We note that, while economic growth has been stronger globally than expected, numerous risks persist: the unsustainable fiscal deficits in much of the developed world, tensions in the Middle East, the slow pace 6 of economic activity, and the uncertainties surrounding the upcoming presidential election. The fund’s successes Wellesley’s bond portfolio generated a positive return while also outpacing its benchmark index of high-quality corporate bonds. The index, of course, is 100% corporate issues, while the portfolio is not; we hold some noncorporate bonds for liquidity purposes, and also for investment purposes when their valuations justify it. During the fiscal half-year, not being 100% invested in corporate bonds hampered our performance relative to the index. However, our security selection more than offset the drag from that factor. In addition, the portfolio benefited from having exposure to agency MBS rather than the short-maturity corporates in the benchmark. Within the stock portfolio, security selection in the consumer discretionary and utilities sectors contributed the most to relative returns. Among consumer discretionary holdings, Home Depot and Mattel delivered the most benefit to relative performance. Shares of Home Depot climbed after the home-improvement retailer posted strong quarterly results and reported a positive outlook for 2012. This company remained one of our largest holdings because of its strong fundamentals, good cash-flow generation, and management focus on returning cash to shareholders via dividends and share repurchases. Shares of Mattel, the worldwide leader in the design, manufacture, and marketing of toys and family products, rose after the company announced strong earnings results and a meaningful dividend increase. We are retaining our position in this company as its shares should continue to benefit from improving profit margins and effective deployment of free cash flow in the form of dividends. In the utilities sector, CEMIG, a large integrated utility based in Brazil, contributed most to our relative results. The company’s shares climbed after it announced a special dividend of approximately 4% during the first quarter. We sold CEMIG once the stock hit our target price. Relative to the benchmark, we also benefited from not owning several poorly performing utility stocks. The fund’s shortfalls The Treasury holdings in the bond portfolio detracted from returns, as corporate and MBS issues performed better for the period. In the stock portfolio, the financial and energy sectors were the largest detractors from relative performance. In financials, we were hurt by our underweighting of JPMorgan and by not owning several other strongly performing stocks, such as Prudential and Bank of New York Mellon. Financials rallied during the period as the Greek debt restructuring deal and favorable results from the U.S. bank stress tests helped to ease investors’ concerns about European sovereign debt. 7 In the energy sector, it was Royal Dutch Shell, an integrated oil and gas company, that most hurt us in relative terms. The company’s shares suffered after it posted disappointing quarterly earnings, in part because of low refining margins and soft chemical earnings. We continue to hold this stock, and expect it to rebound as the company’s major upstream projects reach full capacity and the market responds to improved production and cash flow. The fund’s positioning We remain optimistic regarding the U.S. economy, with some caveats. High gasoline prices could dampen consumer spending. As various stimulus efforts expire, rising taxes will create some fiscal drag. There could be another contraction in global credit availability if events in Europe go badly. We will soon see if seasonal factors caused recent economic growth to be overstated and the real trajectory is lower. If these problems do not materialize, it is difficult to foresee interest rates moving much lower. The real question is: How long will the Fed keep rates artificially low to assure sustained growth? At this point, the Fed seems unlikely to act anytime soon. Given better valuations in corporate bonds and the recent uptick in liquidity, we have been slightly reducing the level of risk in the fixed income portfolio, with the view that events in Europe could be disappointing and, if so, could negatively affect U.S. credit markets. Our corporate bond holdings remain broadly diversified, and we currently have overweight positions in communications, REITs, and consumer-sector issuers. Compared with the benchmark, our biggest underweightings are in capital goods, energy, technology, and basic industry bonds. We are also underweighted in sovereign bonds and debt from other noncorporate issuers, such as supranationals. We are maintaining ample liquidity in the fund, holding securities such as Treasuries, agency MBS, and other bonds that can be converted to cash with relative ease. We are inclined to keep duration close to neutral versus the benchmark, as questions about the extent of government involvement in the markets make outcomes difficult to predict. We are still favorable toward the U.S. corporate bond sector, as this component of the economy has weathered the cycle relatively well. As long as these companies continue to produce good earnings, protect their balance sheets, and maintain ample liquidity, their quality should hold up well over the long term. We think U.S. banks in particular should perform well as their balance sheets mend and litigation issues get resolved. We are less sanguine about the credit quality of European sovereign and corporate issuers. 8 Within the equity portfolio, we are most overweighted relative to the benchmark in financials and consumer discretionary, and most underweighted in utilities, industrials, and energy. Consumer staples had the largest sector weighting in the equity portfolio at the end of March. Our largest stock purchases during the six months included financial companies JPMorgan Chase and Wells Fargo, utility provider National Grid, and pharmaceutical company Roche. We eliminated CEMIG, as noted earlier, and Genuine Parts as they reached our target prices, and we sold Stanley Black & Decker because of insufficient yield. Respectfully, John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager W. Michael Reckmeyer, III, CFA, Senior Vice President and Equity Portfolio Manager Wellington Management Company, LLP April 13, 2012 9 Wellesley Income Fund Fund Profile As of March 31, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWINX VWIAX Expense Ratio 1 0.25% 0.18% 30-Day SEC Yield 2.78% 2.85% Equity Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Number of Stocks 58 438 3,716 Median Market Cap $80.4B $95.3B $35.6B Price/Earnings Ratio 13.8x 14.7x 17.1x Price/Book Ratio 2.2x 2.3x 2.3x Return on Equity 19.8% 20.6% 18.1% Earnings Growth Rate 2.4% 3.1% 8.5% Dividend Yield 3.5% 3.3% 1.9% Foreign Holdings 5.6% 0.0% 0.0% Turnover Rate (Annualized) 38% — — Short-Term Reserves 2.0% — — Fixed Income Characteristics Barclays Credit A or Barclays Better Aggregate Fund Index Bond Index Number of Bonds 628 2,638 7,887 Yield to Maturity (before expenses) 2.8% 2.8% 2.2% Average Coupon 4.3% 4.6% 3.9% Average Duration 6.1 years 6.4 years 5.0 years Average Effective Maturity 9.2 years 9.6 years 7.1 years Total Fund Volatility Measures DJ Wellesley U.S. Total Composite Market Index Index R-Squared 0.96 0.65 Beta 0.97 0.29 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Home Depot Inc. Home Improvement Retail 4.5% Chevron Corp. Integrated Oil & Gas 4.3 Merck & Co. Inc. Pharmaceuticals 4.1 Johnson & Johnson Pharmaceuticals 3.8 Royal Dutch Shell plc Integrated Oil & Class B Gas 3.7 Pfizer Inc. Pharmaceuticals 3.4 Marsh & McLennan Cos. Inc. Insurance Brokers 3.2 Philip Morris International Inc. Tobacco 3.1 General Electric Co. Industrial Conglomerates 2.8 AT&T Inc. Integrated Telecommunication Services 2.7 Top Ten 35.6% Top Ten as % of Total Net Assets 13.3% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated January 27, 2012, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2012, the annualized expense ratios were 0.25% for Investor Shares and 0.18% for Admiral Shares. 10 Wellesley Income Fund Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Consumer Discretionary 7.4% 5.9% 12.0% Consumer Staples 18.3 19.2 9.4 Energy 12.0 12.9 10.5 Financials 13.1 10.5 15.9 Health Care 13.6 12.1 11.5 Industrials 11.4 12.5 11.0 Information Technology 9.5 9.4 19.8 Materials 4.6 4.2 4.0 Telecommunication Services 4.3 5.2 2.5 Utilities 5.8 8.1 3.4 Sector Diversification (% of fixed income portfolio) Asset-Backed 3.7% Commercial Mortgage-Backed 0.6 Finance 31.2 Foreign 2.6 Government Mortgage-Backed 8.7 Industrial 34.1 Treasury/Agency 8.3 Utilities 5.5 Other 5.3 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 16.8% Aaa 6.7 Aa 19.1 A 44.9 Baa 12.5 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 11 Wellesley Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2001, Through March 31, 2012 Wellesley Composite Index: Weighted 65% bonds and 35% stocks. For bonds: Lehman U.S. Long Credit AA or Better Bond Index through March 31, 2000, and Barclays Capital U.S. Credit A or Better Bond Index thereafter. For stocks: 26% S&P 500/Barra Value Index and 9% S&P Utilities Index through June 30, 1996, when the utilities component was split into the S&P Utilities Index (4.5%) and the S&P Telephone Index (4.5%); as of January 1, 2002, the S&P Telephone Index was replaced by the S&P Integrated Telecommunication Services Index; as of July 1, 2006, the S&P 500/Barra Value Index was replaced by the S&P 500/Citigroup Value Index; as of August 1, 2007, the three stock indexes were replaced by the FTSE High Dividend Yield Index. Note: For 2012, performance data reflect the six months ended March 31, 2012. Average Annual Total Returns: Periods Ended March 31, 2012 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1970 10.67% 6.40% 4.41% 2.42% 6.83% Admiral Shares 5/14/2001 10.73 6.48 4.51 2.42 6.93 See Financial Highlights for dividend and capital gains information. 12 Wellesley Income Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of March 31, 2012 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.500% 6/30/16 357,000 366,371 1.3% United States Treasury Note/Bond 0.250% 1/31/14 189,000 188,675 0.7% United States Treasury Note/Bond 2.000% 11/15/21 182,000 179,099 0.6% United States Treasury Note/Bond 3.125% 11/15/41 175,000 167,344 0.6% United States Treasury Note/Bond 0.875%–4.750% 1/31/17–8/15/41 317,200 360,133 1.2% 4.4% Agency Notes † 0.5% Conventional Mortgage-Backed Securities Freddie Mac Gold Pool 5.000% 3/1/38 304,770 328,600 1.1% Freddie Mac Gold Pool 5.000% 1/1/39 148,573 160,144 0.5% Freddie Mac Gold Pool 5.000% 8/1/38 134,975 145,487 0.5% Freddie Mac Gold Pool 3.500%–5.000% 6/1/18–5/1/42 773,723 834,344 2.9% Conventional Mortgage- Backed Securities—Other † 16,509 0.1% 5.1% Nonconventional Mortgage-Backed Securities Freddie Mac REMICS 3.500%–4.000% 12/15/30–4/15/31 81,301 85,175 0.3% Nonconventional Mortgage- Backed Securities—Other † 20,836 0.1% 0.4% Total U.S. Government and Agency Obligations (Cost $2,951,866) 10.4% 13 Wellesley Income Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Asset-Backed/Commercial Mortgage-Backed Securities Citibank Omni Master Trust 3.350% 8/15/16 41,580 41,894 0.1% GE Equipment Small Ticket LLC 1.450% 1/21/18 13,388 13,448 0.1% 3 Asset-Backed/Commercial Mortgage- Backed Securities—Other † 581,438 2.0% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $630,637) 2.2% Corporate Bonds Finance Banking Bank of America Corp. 3.625%–7.375% 1/15/13–2/7/42 272,310 283,350 1.0% Bank One Corp. 7.750% 7/15/25 25,000 29,930 0.1% Bear Stearns Cos. LLC 7.250% 2/1/18 14,860 17,965 0.1% Citigroup Inc. 3.953%–8.500% 1/15/15–1/30/42 310,157 326,362 1.1% Goldman Sachs Group Inc. 3.625%–7.500% 2/7/16–2/1/41 309,818 320,928 1.1% 2 JPMorgan Chase & Co. 3.150%–7.900% 9/15/14–12/29/49 268,560 291,900 1.0% Merrill Lynch & Co. Inc. 5.000%–6.875% 2/3/14–1/29/37 77,000 79,421 0.2% Morgan Stanley 3.800%–7.300% 5/13/14–4/1/32 303,425 313,852 1.1% Wachovia Bank NA 4.800% 11/1/14 19,640 21,065 0.1% Wachovia Corp. 4.875%–6.605% 2/15/14–10/1/25 58,245 63,831 0.2% Wells Fargo & Co. 2.625%–5.625% 10/1/14–3/8/22 216,700 229,200 0.8% Wells Fargo Bank NA 5.950% 8/26/36 25,000 27,175 0.1% 3 Banking—Other † 1,986,765 6.9% Brokerage † 15,471 0.1% Finance Companies General Electric Capital Corp. 2.950%–6.875% 5/9/16–1/10/39 293,305 332,004 1.2% Finance Companies—Other † 12,635 0.0% 3 Insurance † 2.5% Other Finance † 0.1% 3 Real Estate Investment Trusts † 0.7% 18.4% Industrial Basic Industry † 0.6% 3 Capital Goods † 1.6% Communication AT&T Inc. 1.600%–6.550% 8/15/15–8/15/41 248,047 271,131 1.0% BellSouth Corp. 6.000% 11/15/34 34,000 36,554 0.1% Cellco Partnership/ Verizon Wireless Capital LLC 5.550%–8.500% 11/15/13–11/15/18 48,500 56,447 0.2% Michigan Bell Telephone Co. 7.850% 1/15/22 25,000 32,486 0.1% Verizon Communications Inc. 3.000%–6.400% 4/1/16–11/1/41 166,080 181,219 0.6% Verizon Global Funding Corp. 4.375% 6/1/13 14,500 15,086 0.1% Verizon New Jersey Inc. 8.000% 6/1/22 14,585 18,721 0.1% Verizon Virginia Inc. 7.875% 1/15/22 16,000 19,943 0.1% 3 Communication—Other † 673,863 2.3% Consumer Cyclical Home Depot Inc. 3.950%–5.400% 3/1/16–4/1/21 22,800 25,522 0.1% 3 Consumer Cyclical—Other † 971,300 3.4% Consumer Noncyclical Bestfoods 6.625% 4/15/28 25,000 32,331 0.1% Johnson & Johnson 2.150%–6.730% 5/15/13–11/15/23 35,895 42,657 0.1% Kimberly-Clark Corp. 6.250% 7/15/18 25,000 30,861 0.1% 14 Wellesley Income Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Kraft Foods Inc. 4.125%–6.875% 2/9/16–2/9/40 49,000 56,994 0.2% Merck & Co. Inc. 3.875%–5.300% 12/1/13–1/15/21 78,570 87,404 0.3% Pfizer Inc. 5.350%–6.200% 3/15/15–3/15/19 48,210 57,878 0.2% Philip Morris International Inc. 4.125%–4.500% 3/26/20–5/17/21 40,705 45,035 0.2% Unilever Capital Corp. 4.250% 2/10/21 78,185 88,844 0.3% Wyeth LLC 5.950% 4/1/37 15,000 18,932 0.1% 3 Consumer Noncyclical—Other † 1,333,747 4.6% Energy ConocoPhillips 7.000% 3/30/29 11,500 14,557 0.1% ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 25,000 29,334 0.1% Shell International Finance BV 3.100%–4.375% 6/28/15–3/25/20 56,000 61,890 0.2% Texaco Capital Inc. 8.625% 4/1/32 25,000 39,591 0.1% 3 Energy—Other † 230,501 0.8% 3 Other Industrial † 0.2% Technology † 1.7% 3 Transportation † 0.4% 20.1% Utilities 3 Electric † 2.9% 3 Natural Gas † 0.3% 3.2% Total Corporate Bonds (Cost $11,138,354) 41.7% 3 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $405,572) † 1.5% Taxable Municipal Bonds (Cost $768,133) † 3.2% Shares Common Stocks Consumer Discretionary Home Depot Inc. 9,527,990 479,353 1.7% Mattel Inc. 3,600,940 121,208 0.4% Consumer Discretionary—Other † 190,903 0.7% 2.8% Consumer Staples Philip Morris International Inc. 3,745,650 331,902 1.2% Kimberly-Clark Corp. 3,572,180 263,948 0.9% Kraft Foods Inc. 6,392,810 242,991 0.8% Sysco Corp. 6,842,490 204,317 0.7% Unilever NV 5,464,470 185,956 0.6% PepsiCo Inc. 2,504,980 166,205 0.6% Imperial Tobacco Group plc 3,193,531 129,549 0.5% Altria Group Inc. 3,960,730 122,268 0.4% Procter & Gamble Co. 1,711,480 115,028 0.4% Consumer Staples—Other † 177,841 0.6% 6.7% Energy Chevron Corp. 4,255,910 456,404 1.6% Royal Dutch Shell plc Class B 11,046,487 389,032 1.4% ConocoPhillips 3,195,050 242,856 0.8% Exxon Mobil Corp. 2,119,710 183,842 0.6% 4.4% 15 Wellesley Income Fund Market Percentage Value of Net Shares ($000) Assets Financials Marsh & McLennan Cos. Inc. 10,409,640 341,332 1.2% JPMorgan Chase & Co. 6,322,200 290,695 1.0% BlackRock Inc. 884,300 181,193 0.6% M&T Bank Corp. 1,941,610 168,687 0.6% National Bank of Canada 1,676,770 133,426 0.5% Chubb Corp. 1,742,930 120,454 0.4% Wells Fargo & Co. 2,031,200 69,345 0.2% Financials—Other † 86,799 0.3% 4.8% Health Care Merck & Co. Inc. 11,237,410 431,516 1.5% Johnson & Johnson 6,066,430 400,142 1.4% Pfizer Inc. 16,167,630 366,358 1.3% AstraZeneca plc ADR 2,757,160 122,666 0.4% Roche Holding AG 695,826 121,095 0.4% 5.0% Industrials General Electric Co. 14,916,460 299,373 1.0% 3M Co. 2,415,830 215,516 0.7% Illinois Tool Works Inc. 3,494,900 199,629 0.7% Eaton Corp. 3,750,250 186,875 0.7% Waste Management Inc. 4,636,460 162,090 0.6% Industrials—Other † 143,140 0.5% 4.2% Information Technology Intel Corp. 10,332,240 290,439 1.0% Analog Devices Inc. 6,107,470 246,742 0.9% Maxim Integrated Products Inc. 7,281,650 208,182 0.7% Microsoft Corp. 5,202,200 167,771 0.6% Information Technology—Other † 95,741 0.3% 3.5% Materials EI du Pont de Nemours & Co. 2,619,890 138,592 0.5% Dow Chemical Co. 3,809,900 131,975 0.4% Nucor Corp. 2,731,520 117,319 0.4% Materials—Other † 105,044 0.4% 1.7% Telecommunication Services AT&T Inc. 9,312,875 290,841 1.0% Vodafone Group plc ADR 5,907,700 163,466 0.6% 1.6% Utilities Xcel Energy Inc. 6,029,690 159,606 0.6% National Grid plc 12,109,704 122,053 0.4% Utilities—Other † 338,119 1.2% 2.2% Total Common Stocks (Cost $8,186,447) 36.9% 16 Wellesley Income Fund Market Percentage Value of Net Coupon Shares ($000) Assets Temporary Cash Investments Money Market Fund 4,5 Vanguard Market Liquidity Fund 0.123% 10,845,000 10,845 0.0% Face Maturity Amount Date ($000) Repurchase Agreements Bank of America Securities, LLC (Dated 3/30/12, Repurchase Value $7,300,000, collateralized by Federal Home Loan Bank 0.000%–4.805%, 8/20/15–8/24/26) 0.120% 4/2/12 7,300 7,300 0.0% Barclays Capital Inc. (Dated 3/30/12, Repurchase Value $99,801,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%–5.000%, 7/1/23–2/1/42, and Federal National Mortgage Assn. 3.500%–5.000%, 3/1/26–1/1/42) 0.150% 4/2/12 99,800 99,800 0.3% Deutsche Bank Securities, Inc. (Dated 3/30/12, Repurchase Value $42,100,000, collateralized by Federal National Mortgage Assn. 7.000%, 10/1/38) 0.100% 4/2/12 42,100 42,100 0.1% HSBC Bank USA (Dated 3/30/12, Repurchase Value $100,101,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%–5.000%, 4/1/26–1/1/42) 0.160% 4/2/12 100,100 100,100 0.4% RBC Capital Markets LLC (Dated 3/30/12, Repurchase Value $79,801,000, collateralized by Federal National Mortgage Assn. 3.766%–4.000%, 12/1/39–12/1/41) 0.090% 4/2/12 79,800 79,800 0.3% RBS Securities, Inc. (Dated 3/30/12, Repurchase Value $74,100,000, collateralized by Federal Home Loan Bank 0.300%–1.375%, 3/27/13–5/28/14, Federal Home Loan Mortgage Corp. 0.625%-6.750%, 12/28/12–9/15/29, and Federal National Mortgage Assn. 0.375%–0.750%, 12/28/12–2/24/15) 0.060% 4/2/12 74,100 74,100 0.3% 1.4% U.S. Government and Agency Obligations United States Treasury Bill 0.100%–0.101% 8/9/12 168,800 168,737 0.6% Total Temporary Cash Investments (Cost $582,784) 2.0% ^Total Investments (Cost $24,663,793) 97.9% 17 Wellesley Income Fund Market Percentage Value of Net ($000) Assets Other Assets and Liabilities Other Assets 6 1,115,943 3.9% Liabilities 4 (524,816) (1.8%) 2.1% Net Assets 100.0% At March 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 25,338,806 Overdistributed Net Investment Income (22,574) Accumulated Net Realized Losses (63,879) Unrealized Appreciation (Depreciation) Investment Securities 3,526,132 Futures Contracts 2,454 Foreign Currencies 113 Net Assets Investor Shares—Net Assets Applicable to 479,548,829 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 305,889,316 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. ^ The total value of securities on loan is $10,447,000. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2012, the aggregate value of these securities was $2,050,123,000, representing 7.1% of net assets. 4 Includes $10,845,000 of collateral received for securities on loan. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Cash of $1,448,000, has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 18 Wellesley Income Fund Statement of Operations Six Months Ended March 31, 2012 ($000) Investment Income Income Dividends 1 180,697 Interest 318,566 Security Lending 635 Total Income 499,898 Expenses Investment Advisory Fees—Note B Basic Fee 5,996 Performance Adjustment 687 The Vanguard Group—Note C Management and Administrative—Investor Shares 8,973 Management and Administrative—Admiral Shares 8,428 Marketing and Distribution—Investor Shares 1,434 Marketing and Distribution—Admiral Shares 1,525 Custodian Fees 124 Shareholders’ Reports—Investor Shares 83 Shareholders’ Reports—Admiral Shares 29 Trustees’ Fees and Expenses 25 Total Expenses 27,304 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 320,980 Futures Contracts (17,822) Swap Contracts 896 Foreign Currencies (145) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 1,643,646 Futures Contracts 8,036 Foreign Currencies 445 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $1,788,000. See accompanying Notes, which are an integral part of the Financial Statements. 19 Wellesley Income Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 472,594 794,139 Realized Net Gain (Loss) 303,909 235,321 Change in Unrealized Appreciation (Depreciation) 1,652,127 (115,354) Net Increase (Decrease) in Net Assets Resulting from Operations 2,428,630 914,106 Distributions Net Investment Income Investor Shares (188,439) (344,265) Admiral Shares (288,933) (456,843) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (477,372) (801,108) Capital Share Transactions Investor Shares 632,617 (263,041) Admiral Shares 3,126,027 5,205,414 Net Increase (Decrease) from Capital Share Transactions 3,758,644 4,942,373 Total Increase (Decrease) 5,709,902 5,055,371 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($22,574,000) and ($17,728,000). See accompanying Notes, which are an integral part of the Financial Statements. 20 Wellesley Income Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .407 .819 .819 .914 .981 .933 Net Realized and Unrealized Gain (Loss) on Investments 1.761 .224 1.622 .703 (2.421) 1.015 Total from Investment Operations 2.168 1.043 2.441 1.617 (1.440) 1.948 Distributions Dividends from Net Investment Income (.408) (.823) (.821) (.916) (1.002) (.926) Distributions from Realized Capital Gains — — — (.321) (.258) (.672) Total Distributions (.408) (.823) (.821) (1.237) (1.260) (1.598) Net Asset Value, End of Period Total Return 1 9.99% 4.86% 12.45% 9.01% -6.72% 9.16% Ratios/Supplemental Data Net Assets, End of Period (Millions) $11,307 $9,875 $10,061 $8,021 $7,281 $8,038 Ratio of Total Expenses to Average Net Assets 2 0.25% 0.25% 0.28% 0.31% 0.25% 0.25% Ratio of Net Investment Income to Average Net Assets 3.59% 3.76% 3.99% 5.00% 4.60% 4.21% Portfolio Turnover Rate 38% 3 48% 3 30% 53% 27% 21% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, 0.01%, 0.01%, 0.00%, and 0.00%. 3 Includes 18% and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 21 Wellesley Income Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.005 2.021 2.019 2.259 2.430 2.312 Net Realized and Unrealized Gain (Loss) on Investments 4.264 .528 3.936 1.713 (5.865) 2.454 Total from Investment Operations 5.269 2.549 5.955 3.972 (3.435) 4.766 Distributions Dividends from Net Investment Income (1.009) (2.029) (2.025) (2.264) (2.480) (2.298) Distributions from Realized Capital Gains — — — (.778) (.625) (1.628) Total Distributions (1.009) (2.029) (2.025) (3.042) (3.105) (3.926) Net Asset Value, End of Period Total Return 1 10.02% 4.90% 12.54% 9.14% -6.63% 9.25% Ratios/Supplemental Data Net Assets, End of Period (Millions) $17,474 $13,197 $7,955 $5,774 $5,116 $5,450 Ratio of Total Expenses to Average Net Assets 2 0.18% 0.18% 0.21% 0.21% 0.15% 0.15% Ratio of Net Investment Income to Average Net Assets 3.66% 3.83% 4.06% 5.10% 4.70% 4.31% Portfolio Turnover Rate 38% 3 48% 3 30% 53% 27% 21% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, 0.01%, 0.01%, 0.00%, and 0.00%. 3 Includes 18% and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 22 Wellesley Income Fund Notes to Financial Statements Vanguard Wellesley Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 23 Wellesley Income Fund Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 4. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund’s maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. The fund had no open swap contacts at March 31, 2012. 5. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed 24 Wellesley Income Fund securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 6. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls only with highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. In April 2011, the Financial Accounting Standards Board adopted Accounting Standards Update (ASU) 2011-03, “Transfers and Servicing (Topic 860)—Reconsideration of Effective Control for Repurchase Agreements.” The ASU takes effect for periods beginning after December 15, 2011. Under the ASU, certain mortgage-dollar-roll transactions that previously would have been accounted for as purchases and sales may be accounted for as financing transactions. Treating these transactions as financing would have no impact on total return, but certain transactions that previously resulted in realized gains and losses would instead be reflected in net income and unrealized gains and losses. Management has concluded that treating the mortgage-dollar-roll arrangements entered into by the fund as purchases and sales continues to be appropriate. 7. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 8. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2008–2011), and for the period ended March 31, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 9. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 25 Wellesley Income Fund 10. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the fund’s performance for the preceding three years relative to a combined index comprising the Barclays Capital U.S. Credit A or Better Bond Index and the FTSE High Dividend Yield Index. For the six months ended March 31, 2012, the investment advisory fee represented an effective annual basic rate of 0.05% of the fund’s average net assets before an increase of $687,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2012, the fund had contributed capital of $4,219,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 1.69% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
